 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Red Food Stores, Inc., Premier InvestmentProperties,Inc., and Corker Development Cor-porationandUnitedFood and CommercialWorkers International.Case 10-CA-21677August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 15, 1986,AdministrativeLawJudge Lawrence W. Cullen issued the attached de-cision.The General Counsel and the ChargingParty filedexceptions and supporting briefs, andthe Respondents filed a brief in opposition to theexceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, and to adopt the recom-mended Order.The Respondent Red Food Stores,Inc. operatesthree grocery stores in the Knoxville,Tennesseearea.'The Red Food Store in Knoxville proper ispart of a small strip shopping center,consisting ofapproximately nine other retail establishments, thatis owned by Respondent Premier Investment Prop-erties,Inc.The Red Food Store faces KingstonPike,which is a major four-lane thoroughfare withadditional turn lanes.Traveling west on KingstonPike,a right-hand turn lane of 40-50 feet leads to aprivate road that becomes the eastern entrance tothe store.Continuing along Kingston Pike, thewestern entrance to the shopping center is reachedby turning right from Kingston Pike onto PetersRoad;the shopping center entrance,which has atraffic light,ison the right.A parking lot for pa-trons of the shopping center occupies most of thearea between the stores and the adjacent thorough-fares.A second Red Food Store is located in Mary-ville,Tennessee,in the center of a strip shoppingcenter that is owned by Respondent Corker Devel-opment Corporation,and contains approximatelysix other retail establishments. The shopping centeris surrounded by a parking lot that is adjacent to aheavily traveled four-lane highway that narrows totwo lanes as it approaches the stores.There are noseparate turn lanes into the parking lot.A third Red Food Store, which operates underthe name"Super Saver,"is located in Alcoa, Ten-'Red Food operates a total of approximately 50 stores in Tennessee,Georgia,and Alabamanessee,a city adjacent to Maryville,in a freestand-ing building that is ownedby Red Food. The areain front and to the right of the store is used forparking; the parking area in front of the store ad-joins a four-lane highway.There are no separateturn lanes into the parking area.It is approximately100 feet from the highway to the front of the store.Red Food, whose employees are not unionized,was acquired by a French corporation,PromodesS.A., in 1980. On March 27, 1986,2 the Unionbegan to picket and handbill at the three Red FoodStores described above.3 Six pickets were stationedat each store, and the picketing and handbillingwere conducted in the parking lots and on the side-walks adjoining the storefronts where Red Foodand Super Saver displayed various items for sale.4The pickets carried signs stating that Red Foodand Super Saver were "unfair" and that they paid"benefits and wages which are inferior to benefitsand wages paid to union employees in the area."The signsalso stated,"We are notasking any em-ployees to honor this line," and included the nameof the Union. Additionally, during the first days ofthe picketing,the pickets carried signs informingthe public that Red Food was foreign owned.Each of these subjects-wages, benefits,and for-eign ownership-was addressed in the handbillsdistributed by the pickets throughout the course oftheUnion's activities.The handbills,which con-tained a picture of comedianVickiLawrence as"Mama,"read as follows:1PARLEZ-VOUS "UNEMPLOYMENT"?Take a lesson in foreign affairs from Mama.Mama says:"Listen,lamebrains,we've got aproblem.It's foreign-owned stores.We've got enough trouble with importstaking jobs away from American workers. .We don'tneed to import supermarkets, too.Especially when those stores could cause ourneighbors working at other supermarkets herein the Knoxville area to lose their jobs. Re-member that the next time you think aboutshopping at foreign-owned Red Food/SuperSaver."Don't be fooled. Red Food/Super Saver paybenefits and wages which are inferior to bene-fitsand wages paid to union employees in thearea.2All dates are in 1986 unless otherwise indicated.aAt approximately the same time, the Union commenced a similarcampaign againstthe Food Liongrocery chain.Like Red Food, FoodLion is foreign owned and its employees are not unionized.4 TheRed Food Stores permitted various civic and commercial organi-zations to place advertisements on store windows and on the inside bulle-tin boards.296 NLRB No. 62 RED FOOD STORES451LISTEN TO MAMA. BE AMERICAN.SHOP AMERICAN. DON'T SHOP ATRED FOOD/SUPER SAVER.During this period of time the Union also publi-cized its"Be American.Shop American"campaignthrough several television and radio commercials intheKnoxville area. Specifically, fromMarch 26through April 15, the Union advertised in a total of166 30-second spots on 2 Knoxville television sta-tions and 4 Knoxville radio stations,at a total costof $22,420. The commercials featured Vicki Law-rence urging customers not to shop at foreign-owned"supermarkets."No specific stores werenamed,although Frenchnames and phrases ap-peared throughout some of the messages.5On March 27, the day the Union began picketingthe Red FoodStores,representativesof Red Foodat each of the three stores asked the pickets toleave and threatened to take legal action if they didnot do so. The pickets, however, refused to movefrom the parking lots and sidewalks adjoining thestorefronts,and the following day the Respondentsobtained injunctive relief against the Union in statecourt. Thereafter, the Union conducted its activityat the perimeters of the three Red Food Storesuntil June 16.6Thereare no sidewalks on the perimeter of theKnoxville and Maryville stores; the Union picketedon the grassy areas separating the parking lots fromthe adjoining thoroughfares.7 At the Alcoa store,the Union picketed on the public sidewalk adjacentto the parking lot.8Union International Representative Dan Eaker,who was involved in organizing the Union's activi-ties at the Red Food Stores, testified that the pe-rimeter picketing was less effective than picketingnear the customer doors.Specifically,Eaker testi-fied that the Union could not effectively handbill atthe perimeter entrances to the parking lots becausevirtually all customers entered the lots by car, andthe police had threatened arrest if traffic were ob-structed.Eaker also testified that it was difficult totalk to customers from the perimeters of the storesbecause of the noise from the highways.He furtherstated that from the perimeters of the Knoxvilleand Maryville strip center stores, customers of RedFood could not be readily distinguished from cus-tomers of the other shops.8 The judge erroneously found that the commercials specifically men-tioned the Red Food Stores by name.8After Food Lion obtained injunctive relief against the Union, allpicketing and handbilling at the Food Lion stores ceased.7At the Knoxville store,the perimeter picketing occurred along PetersRoad as well as below an embankment along the more heavily traffickedKingston Pike.8The Union employed a total of 15 to 20 pickets at $4 per hour for 40hours per week.The judge analyzed the access issue here underFairmontHotel,282NLRB 139 (1986), whichissued after the hearing in the instant case. Thejudge initially found that the Union's picketing andhandbilling activities were organizational in nature.He based his finding on the General Counsel's fail-ure to demonstrate that the Union had undertakenany investigation to determine if the Red FoodStores paid substandard wages and benefits,notingthat there was, in fact,evidence to the contrary.9The judgealso inferred an organizational purposefrom the lack of evidence of a "coordinated ongo-ing national campaign"conducted by the Unionagainst foreign-owned supermarkets generally. Inthis regard,he found that the Union'scampaignwas limited to the Knoxville area and appeared tobe directed only at foreign-owned stores that werenot unionized.10 Further characterizing the Union'smessage against foreign ownership as an appeal to"nativisticprejudice," the judge found that theUnion's effort toencourage consumersto boycottthe Red Food Stores because of their foreign own-ership iscontrary to public policy and thereforenot protected under Section7 of the Act.11More-over, the judge found that the foreign-ownedaspect of the Union's campaign was so enmeshedwith its overall organizational campaign as to pre-clude any protection under Section 7. Finally, evenassuming that the Union's picketing and handbillingactivitieswere protected by Section 7 so as to re-quire a balancing of the rights asserted,the judgefound that the Respondents' property rights shouldprevail based on the public policy considerationsmentioned above,the economic harm potential toRed Food,the interest of Respondents Premier andCorker in Red Food's financial stability, and theUnion's ability to effectively communicate its mes-sage through the media and from the perimeter.The judge therefore recommended that the com-plaint be dismissed.We affirm the judge's conclu-8 The judge erroneously found that Red Food's vice president, JamesBowen,testified that both wages and benefits at Red Food were higherthan those at another grocery store in the area.The record indicates thatBowen,although testifying that Red Food pays higher wages than A &P, simply stated regarding benefits that Red Food has an "excellent" in-surance plan and a"good"pension plan.10 As further evidence of a lack of an organized national campaign, thejudge noted that the Union withdrew from Food Lion immediately afterbeing enjoined from the premises, but continued to picket the Red FoodStores for a period of 3 months after injunctions were obtained.i i In support of this finding the judge cited the Convention of Estab-lishment between France and the United States,11US T 2398, whichencourages mutual investment by citizens of each country in the countryof the other,Title VII of the Civil Rights Act of 1964,which prohibitsdiscrimination because of national origin; andYKK (U.S.A.).Inc.,269NLRB 82 (1984),inwhich the Board set aside a representation electionbased on, inter alia,appeals to racial and national origin prejudice onmatters unrelated to election issues. 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSion that the Respondents did not violate the Act,but we do so on the basis of the following analysis.Subsequent to the judge'sdecision,the BoardissuedJeanCountry,291NLRB 11 (1988), inwhich it reevaluated the analytical approach for re-solving conflicts between Section 7 and privateproperty rights set forth inFairmont Hotel,above,and clarified that the availability of reasonable al-ternative means is a factor that must be consideredin every access case in which a legitimatepropertyinterest and a Section 7 right must be accommodat-ed.12The Board further held:Accordingly, in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe granted.We view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess.In the final analysis, however,there isno simple formula that will immediately deter-mine the result in every case. [Id. at 14.]The Board inJean Countryfound that the fol-lowing factors may be relevant to assessing theweight of a property right: the use to which theproperty is put; the restrictions, if any, that are im-posed on public access to the property; and theproperty's relative size and openness.The factorsthat may be relevant to the consideration of a Sec-tion 7 right include: the nature of the right; theidentity of the employer to which the right is di-rectly related (e.g., the employer with whom aunion has a primary dispute);the relationship ofthe employer or other target to the property towhich access is sought;the identity of the audienceto which thecommunications concerningthe Sec-tion 7 right are directed; and the manner in whichthe activity related to that right is carried out. Fi-nally, factors that may be relevant to the assess-ment of alternative means include:the desirabilityof avoiding the enmeshment of neutrals in labordisputes;the safety of attempting communicationsat alternative public sites;the burden and expenseof nontrespassory communication alternatives; andthe extent to which exclusive use of the nontrespas-sory alternatives would dilute the effectiveness ofthe message.12 In reaching this conclusion the Board emphasized that,under theSupreme Court's decisioninNLRB Y. Babcock & WilcoxCo., 351 U.S.105 (1956),andHudgensv.NLRB,424 U.S 507 (1976), theBoard is"charged with seeking to avoid the'destruction' of [Sec 7 and property]rights,if at all possible,and with permitting infringements on one rightonly to the extent necessary to maintain the other "Jean Country,supraat 12-13Applying theJean Countryanalysis to this case,we initially find regarding the nature of the Re-spondents'propertyinterests that Respondent RedFood owns the Alcoa store and the land on whichit is located.Respondent Red Food also has lease-hold interests in the Knoxville andMaryvillestores, and the shopping centers in which thesestores are located are owned by Respondents Pre-mier and Corker, respectively.We therefore findthat the Respondents' conduct with respect to theunion pickets was based on legitimate property in-terests.13Regarding the factors relevant to assessing theweight of the Respondents' property rights, wenote that all the stores are open to the public with-out substantial limitation.Access to the parkinglots adjacent to the stores is not restricted and thelots are not enclosed by fences or other barriers.The fact that the Respondents permit various orga-nizations to advertise on store windows and bulle-tinboards does not significantly diminish thestrength of the property rights asserted. Althoughthere are differences in the relative strengths of thefreestanding and strip shopping center stores, wefind that the Respondents' property rights at eachof the locations are not insubstantial.SeeMountainCountryFood Store,292NLRB 967, 968-969(1989).Next, examining the nature of the Union's con-duct,we note that the language on the Union'spicket signs communicated an area standards objec-tive.Further, the Union publicized its simultaneous"BeAmerican.ShopAmerican"campaign onpicket signs, in handbills,and in the media as an in-formational protest directed at customers of theRed Food Stores.Area standards activity,a form of consumer pub-licity, is protected by Section 7 because a union hasa legitimate interest in protecting the wage stand-ards of its members who are employed by competi-tors of a picketed employer. Area standards picket-ing is, however,protected to a lesser extent thanactivity that furthers a "core" purpose of the Act.SeeSears,Roebuck & Co. v. Carpenters,436 U.S.180, 207 fn. 42 (1978). Assuming without decidingthat the Union's conduct in this case is protected13 The General Counsel contends that on March 27 Respondent RedFood acted in conjunction with Respondents Corker and Premier inasking the pickets to move from the parking lots and storefront side-walks.On the other hand, the Respondents contend that although Corkerand Premier joined Red Food in petitioning the state court for injunctiverelief against the Union, the only demand to leave the Respondents' prop-erty was made by Red Food.Although not addressed by the judge, inview of our disposition of the case we find it unnecessary to reach issuesregarding any separate liability of the Respondents. RED FOOD STORES453area standards/informational activity,14we findthat the right asserted falls at a relatively weakpoint along the continuum of possible activitiesprotected by Section 7.Next to be addressed is the availability of reason-able effective alternative means of communication.Considering the Union's conduct as having an areastandards/informational objective,we find that itstarget audience was primarily the customers of theKnoxville,Maryville, and Alcoa Red Food Stores.For thereasons setforth below, we find that theGeneral Counsel has not demonstrated that the al-ternatives employed by the Union-picketing andhandbilling on the public property at the perim-etersof the stores and advertising through themedia-were not effective alternatives.First,we note that the Union picketed and hand-billed at the perimeters of the stores for approxi-mately 3 months. The pickets covered the entirelengths of the stores'perimeters,including theareas near the driveway entrances to the stores.Regarding the Union's contention that it could noteffectively handbill from the perimeters, we notethat the Union's picket signs addressed the samesubjects as the handbills-wages, benefits, and for-eign ownership.The essential message-the requestnot to patronize-is readily conveyed by pickets.Further, there is no evidence that customers wereunable to read the picket signs either from the Re-spondents' private property or as they entered andexited the stores' parking lots.15There is also noevidence that picketing at the perimeter presentedappreciable safety risks.Additionally,with respect to the Knoxville andMaryville strip center stores, we find that the pe-rimeter picketing presented no substantial risk ofdilution of the Union'smessage or of enmeshingneutrals.In this regard,the strip shopping centershere are distinguishable from the mall inJeanCountryin terms of,inter alia, shorter distancesfrom the parking lot entrances to the picketed em-ployer and fewer stores and customers on thepremises.SeeJean Country,above at 16.Moreover,during the same period as the Union'spicketing and handbilling, the subject of foreignownership of grocery stores was given further ex-posure throughthe Union's extensive media cam-14 In light of our analysis as well as our conclusion that the Respond-ents'conduct at the three stores did not violate the Act,we find it unnec-essary to pass on the judge's findings regarding the object and characterof the Union's activity15We note that the General Counsel's only contention regarding theembankment on the Kingston Pike perimeter at the Knoxville store wasthat it hindered the pickets'ability to see the Red Food Store, and notthat the embankment prevented customers of Red Food from reading thepicket signsMoreover,as found above, the Union also picketed thatstore along the Peters Road perimeter where there was no embankment.paign,consisting of a total of 166 30-second spotson 2 local television stations and 4 local radio sta-tions.In this case the General Counsel contendsthat the commercials were not reasonable alterna-tives to picketing and handbilling on the Respond-ents' property because they were "generic" and didnot mention Red Food byname.We note that theBoard inJeanCountry,above at 12, stated thatonly in"exceptional"cases will the use of newspa-per, radio,and television be feasible alternatives todirect contact. Although we would be reluctant toimposethe cost ofa media campaign on a union,the Union here in fact utilized a media campaignand the circumstances of this case do not persuadeus that the commercials here,considered in con-junction with the picketing and handbilling at theperimeters of the stores, were not an effective al-ternative means.In this regard,because the commercials were di-rected at customers of all foreign-owned grocerystores, their target audience included the customersof Red Food.In fact,for thosepersons familiarwith the Union'scampaign against Red FoodStores,thecommercialswould reinforce theUnion'smessagein the context of Red Food (andconversely).Based on the above,we find that theUnion's communication of its message from the pe-rimeters of the stores-together with the mediacampaign that was undertaken by the Union-wasa reasonable,effective alternative to entry onto theRespondents' property.Accommodating the private property and Sec-tion 7 rights pursuant to the Board's analysis inJean Country,we find that the Union's relativelyweak Section 7 right (taking into account the avail-ability of reasonable, effective alternative means ofcommunication)would not be significantly im-paired if access to the Respondents'property weredenied. On the other hand, the Respondents' prop-erty interests,which are not insubstantial,would besignificantly impaired if access were granted to theUnion.Accordingly, as the impairment of theproperty rights would be greater if access weregranted than would be the impairment of the Sec-tion 7 right if access were denied, we conclude thatthe Respondents did not violate Section 8(a)(1) byprohibiting the Union from picketing and handbill-ing inthe parking lots and walkways in front of thestores.Accordingly,we shall dismiss the com-plaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed. 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCHAIRMAN STEPHENS,concurring.I agree with my colleaguesthat thecomplaint inthis case should be dismissed,but I reach that con-clusion on grounds somewhat similar to those onwhich the judge relied.Iwould find that the Gen-eralCounsel did not establish that the Union wasengagingin activity protected by Section 7 when itwas picketing and handbilling on the private prop-erty involved here.Hence there was no Section 7right to be accommodated under theJean Countrytest.It is undisputed that the handbills and picketsigns displayed in theUnion's appeal carried essen-tially two messages:thatRed Food Stores paidlower wages and benefits than those paid to union-represented employees in that area and that RedFood Stores was "foreign-owned."Certainly thearea standards message is classifiable as an appealprotected by Section7 of the Act,and ordinarilythat would be enough to establish that a union wasexercising a Section 7 right to be accommodatedwith the property interests of the owner of theland on which the union sought to communicate itsappeal.Here,however,as the judge noted, theUnion's International representative who organizedthe picketing and handbilling was the GeneralCounsel's only witness,and he testified that he wasunaware what wages and benefits were enjoyed bythe employees of Red Food Stores and that he hadno idea whether they were comparable to areastandards.Furthermore,theRespondents offeredtestimony,credited by the judge,thatRed FoodStores paid higher wage rates than at least one ofits area competitors.Although Iwould not usuallylook behind the message of union signs or handbillsso as to question the existence of a Section 7 rightin an access case,the facts elicited in this unusualcase warrant a conclusion that the Union was notengaged in genuine area standards picketing.'As to the appeal to boycott Red Food Stores be-cause of its foreign ownership,Ineed not, like thejudge, go so far as to find this protest to be an"appeal to nativistic prejudice"that is againstpublic policy.It is enough that Section 7 does notextend to the protection of appeals against owner-ship of companies by persons of foreign nationali-ties, at least where there is no claim that workersare being discriminated against or otherwise mis-treatedor that jobs are being exported.2 The' In its brief to the Board,the Charging Party Union argues that evenifRed Food Stores'wage levels were above area standards,the Unioncould still make a valid area standards appeal because only through theprotection of a collective-bargaining agreement do workers have any"real rights."Whatever the truth of this assertion, it has no basis in anyaccepted definition of area standards picketing.8 Of course the "mutual aid and protection"clause of Sec.7 extends toefforts by employees "to improve terms and conditions of employment orotherwise improve their lot as employees through channels outside theCharging Party arguesthatitsmessage is protectedby the firstamendment,and thisisundoubtedlytrue.But where,as here,the question presented isthe rightof union picketersor handbillersto enterontoprivately owned property, the first amend-ment is not at issue.Rather, "the rights and liabil-itiesof theparties in this case are dependent exclu-sively upon the NationalLabor Relations Act."Hudgens v.NLRB,424 U.S. 507, 521 (1976). Iwould find that,under the circumstances of thiscase,the Act gave the Union no right todissemi-nate its messageon theRespondents'property.immediate employer-employee relationship "Eastex,Inc. Y.NLRB,437U.S. 556,565 (1978).But a protest simply against the fact that a companyhas been acquired by a French corporation seems to me to have so at-tenuated a relationship to employees'interests as employees that it fallsoutside the ambit of that clause.Id. at 567-568.Richard P.Prowell,Esq.,for the General Counsel.Frank P.Pinchak,Esq. (Hutcheson,Moseley,Pinchak &Powers),of Chattanooga,Tennessee,forRespondentsRed Food Stores,Inc. and Corker Development.Lewis HagoodandRobert Townsend,Esgs(Arnett,Draper& Hagood),of Knoxville,Tennessee,forRespondentRed Food Stores, Inc.G.Wendell ThomasJr.,Esq. (Kennerly,Montgomery &Finley),of Knoxville,Tennessee,for Respondent Pre-mier Investment Properties, Inc.James G. StranchIII,Esq. (Branstetter,Kilgore,Stranch &Jennings),of Knoxville,Tennessee,for the ChargingParty.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN,AdministrativeLaw Judge.This case was heard before me in Knoxville, Tennessee,on 15 July1986.The original chargewas filed by UnitedFood and CommercialWorkersInternational(the Charg-ing Partyor the Union)on 8 April 1986 against The RedFood Stores, Inc. (Red Food),Premier Investment Prop-erties (Premier),and Corker DevelopmentCorporation(Corker),and the complaint was issuedby theRegionalDirector for Region10 of the National LaborRelationsBoard(the Board)in this case on 15 May 1986, and al-leged that RespondentsRed Food,Premier, and Corkerhad violated Section 8(a)(1) of the National Labor Rela-tionsAct (the Act), by sinceon or about27 March 1986prohibitingthe Unionfrom picketing and handbilling inthe public parking lots and walkways in the front of RedFoodfacilities,thus precludingthe Unionfrom any rea-sonable and/or safe alternative method by which it couldcommunicate its message to employees,customers, andsuppliersof Red Food. The picketsigns are alleged inthe complaint to have stated,"'There was evidence at the hearing that certain of the signs have thislanguage andother signs used on the first days of the picketing referredto Red Food foreign ownership. RED FOOD STORESRED FOOD [or SUPERSAVER] UNFAIRPays benefits and WagesWhichare inferior to ben-efits and wages paid to union employees in the areaWe are not asking any employees to honor this line.United Food &CommercialWorkersInternationalUnion-AFL-CIO, CLCThe leafletsalleged to have been passedout by theUnioncontained a picture of comedienneVicki Law-rence and read as follows:PARLEZ-VOUS "UNEMPLOYMENT"?Take alesson in foreign affairs from Mama.Mama says:"Listen,lamebrains,we've got aproblem.It's foreign-owned stores.We've got enough trouble with imports taking jobsaway from American workers.We don't need to import supermarkets,too.Espe-ciallywhen those stores could cause our neighborsworking at other supermarkets here in the Knox-ville area to lose their jobs.Remember that the nexttime you think about shopping at foreign-ownedRed Food/Super Saver."Don't be fooled.Red Food/Super Saver pay bene-fitsand wages which are inferior to benefits andwages paid to union employees in the area.Listento Mama.Be American.Shop American.Don't Shop at Red Food/Super Saver.RespondentsRed Food and Corker fileda joint answerto thecomplaint on 28May 1986 and Respondent Pre-mier filed its answer to the complainton 28 May 1986.The answersdeny the commissionof any violations ofthe Act.On the entire record,includingmy observation of thedemeanorof thewitnesses, and after due consideration ofthe closing argument and supplementalbrief submittedby the General Counsel and briefs submitted by theCharging Partyand the Respondents,Imakethe follow-ingFINDINGSOF FACTSI. JURISDICTIONThe complaint alleges, the Respondents admitted indi-vidually on theirown behalf,and Ifindthe following.Respondent Red Food is a Delaware corporation en-gaged in the retail sale of groceries at facilities leasedfrom Respondent Premier in the vicinity of Knoxville,Tennessee,and RespondentCorker inthe vicinity ofMaryville, Tennessee,and at its own facility in the vicin-ity of Alcoa,Tennessee.During the past calendar yearprior tothe filing of the complaint,a representativeperiod,Red Foodreceived gross revenues in excess of$500,000 and purchased and received at its Tennessee fa-2 The findings of fact include a composite of the testimony of the wit-nesses,admitted exhibits,and admissions made by the Respondents.455cilitiesgoodsvaluedin excessof $50,000 directly fromsupplierslocated outside the State ofTennessee.Respondent Premier is a Tennesseecorporation en-gaged in leasing real estatein the vicinity of Knoxville,Tennessee,and at all times material herein has leasedretailfacilitiesin its shoppingmall in the vicinity ofKnoxville, Tennessee, to variousbusinesses including Re-spondentRed Food. During thepast calendaryear priorto the filing of the complaint,a representativeperiod,Premier receivedgross revenues in excessof $100,000 ofwhichin excessof $25,000 was derived from Red Food.RespondentCorker isaTennesseecorporation en-gaged in the leasing of real estatein the vicinity of Mar-yville,Tennessee,and at all times material herein hasleased retail facilities in its mall inthe vicinity of Mary-ville,Tennessee, to variousbusinesses includingRedFood.During the past calendaryear prior to the filing ofthe complaint,a representativeperiod,Corker receivedgross revenues in excessof $100,000 of which in excessof $25,000 wasderived from Red Food.RespondentsRed Food,Premier, andCorker are,and have been at alltimesmaterial herein, each an employerengaged in com-mercewithinthe meaningof Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONThe complaint alleges, the Respondents admit, and Ifind, that UnitedFood and Commercial Workers Inter-national is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn 27 March 1986,the Union commenced a campaignagainstRed Food and another grocery chain entitledFood Lion.The campaign against Red Food entailed thehiring of persons to picket on the premises of the Re-spondents at the three stores as set out above with thetwo signs as set out above,one of which expressed thatRed Food paid lower wages and benefits than those pre-vailing in the area and the other of which informed thepublic that Red Food was foreign owned.The picketersalso handed out leaflets to customers of Red Food as setout above urging them not to shop at Red Food/Superbecause they are foreign owned.Super Saver is a RedFood store operating under the name of Super Saver in afreestanding building owned by Red Food in Alcoa,Tennessee.The Red Food and Food Lion stores wereforeign owned and the Union did not represent the em-ployees of either employer. Red Food is a Delaware cor-poration acquired by Promodes S.A., a French corpora-tion in 1980.Additionally, the Union conducted a televi-sion and radio advertisement campaign utilizing the"Mama" commercialswith Vicki Lawrenceurging con-sumers not to shop at RedFoodstores because they areforeign owned and its message was seen or heard exten-sively at a media cost of over $22,000 to the Union. It isundisputed that Respondent Red Food asked the picket-ers to leave its property and that Red Food,Premier,and Corkerobtained injunctive relief in state court toprevent the Union from further picketing on Respond- 456DECISIONSOF THE NATIONALLABOR RELATIONS BOARDents'premises thus giving rise to the charge by theUnion and the issuance of the complaint.The picketingof Red Food's three stores by the Union on public rightof way continued until 16 June 1986.The General Counsel and the Charging Party contendthat the Union was merely engaging in area standardspicketing and thus should be accorded the right to picketon the Employers'premises in order to permit them toadvise the public of the alleged lower wages and benefitspaid by Red Food in the prevailing area relying onGiantFood Markets v. NLRB,633 F.2d 18 (6th Cir.1980). TheRespondents contend that the Union was engaged in or-ganizational picketing rather than area standards picket-ing. In this regard the Respondents contend the Union'sinterestwas protected by permitting it to picket frompublic roads or right of ways accessible to the stores.The Respondents also contend that neither Board lawnor public policy support the right of the Union to entertheir property for the purpose of urging the public to re-frain from shopping at Red Food because it is foreignowned.In support of its case,the General Counsel produced asingle witness, Dan Eaker,an international representativeand organizer for the Union,who testified that he hadbeen told to picket the Red Food stores and storesowned by Lion Foods, another foreign-owned food storechain.Prior to the obtainment of an injunction by Re-spondents,the pickets carried signs concerning areastandards and at least for the first day or two concerningRed Food's foreign ownership and distributed leafletsconcerning Red Food's foreign ownership.Eaker ac-knowledged that he had no knowledge as to whetherRed Food'swages and benefits were comparable to areawide wages and benefits.He was unaware of whatwages and benefits Red Food paid or gave to its employ-ees or what the wages and benefits were paid or given toemployees by other retail grocery chains in the area norhad he made any attempt to verify the amount of thewages or benefits paid by Red Food.Eaker also testifiedthat after the union picketers were required to move offof the Respondents'premises,theywere required topicket on public roads and right of ways and wereunable to safely pass out leaflets to cars which were pull-ing into the malls or parking lots from busy high trafficroads as the cars would not stop to take the leaflets. Al-though he is aware that A & P is a foreign-owned store,A & P was not picketed as there was a union contractfor the employees at that store.Eaker acknowledged thathe was later told by his supervisor,Joe Price,to with-draw the pickets from Lion Foods but that picketingcontinued at Red Food stores.Although InternationalUnion Representative Price was sitting at the GeneralCounsel's and Charging Party's counsel table throughoutthe hearing,he was not called to testify.The Respondents called James Bowen, a vice presi-dent of Red Food,who testified concerning the wagesand benefits paid by Red Food and compared them withthe contract of another store in the area and testified thatas compared with this particular contract, Red Foodwages and benefits were higher.When the picketingbegan the picketers carried signs and distributed leafletsat the entrance to the Red Food stores on the sidewalkin front of the stores at the shopping centers, where mer-chandise was on the sidewalks,and also in the parkinglots.DiscussionIn the recent case ofFairmont Hotel,282 NLRB 139(1986), the Board reviewed rulings by the SupremeCourt considering conflicts between Section 7 rights andproperty rights.SeeNLRB v. Babcock&Wilcox Co.,351U.S. 105(1956);Hudgens v. NLRB,424 U.S. 507(1976);Central HardwareCo. v.NLRB,407 U.S. 539(1972), andSears,Roebuck&Co. v. San Diego District County Coun-cilof Carpenters,436 U.S.180 (1978).See also theBoard's decision inGiant Food Markets, 241NLRB 727(1979). InFairmont Hotel,the Board observed that inBabcockthe Supreme Court had concluded that employ-ees of the employer were not inaccessible to nonem-ployee union organizers and that the employer was notrequired to yield its property right to deny union orga-nizers access to its private industrial plant parking lot. InHudgens,the Court considered picketing by employeesof one of their employer's retail stores in an enclosedshopping mall. The Board inFairmont Hotel,supra at140, stated that the court inHudgenshad determined"that the rights of the pickets were dependent exclusive-ly upon the Act, and not the first amendment," citing theCourt's statementinHudgensthat "under the Act, thetask of the Board . . . is to resolve conflicts betweenSection 7 rights and private property rights," "and toseek a proper accommodation between the two," and"the locus of that accommodation. . .may fall at differ-ing points along the spectrum depending on the natureand strength of the respective Section 7 rights and pri-vate property rights asserted in any given context." TheBoard also observed inHudgensthat differences in theSection 7 activity involved such considerations as wheth-er employees or nonemployees were involved, andwhether the property interests impinged on were thoseof the employer or of another.InFairmont Hotel,theBoard stated that in theSearscase,the Court had ob-served that in the context of trespassory organizationalsolicitation by nonemployees, an employer's right underBabcockto bar union organizers from its property re-mains the general rule;to gain access, a union bears the"heavy" burden of showing that"no other reasonablemeans of communicating its organizational message tothe employees exists or that the employer's access rulesdiscriminate against union solicitation."The Board further stated inFairmont Hotelthat the"court's decisions inBabcock,Hudgens,andSearspro-vide firm guidance for the resolution of conflictingclaims of property rights and Section 7 rights."In thisregard,the Board consideredGiant Food Markets(citedby the General Counsel and the Charging Party in thiscase)wherein the Union had engaged in area standardspicketing by nonemployees of Giant and handbillingagainstGiant in front of the Giant store where Giantshared"subdivided portions of a privately owned build-ing separated by the street by a private parking lot forthe use of the customers of the two businesses."Afterthe picketing was enjoined by a temporary restraining RED FOOD STORES457order obtainedby Giant, anotherstore, andthe propertyowner,the picketers moved to a grassy area outside theproperty.In theGiantcase,the Board held that the in-tended audience,the consumersof Giant,were less easilyidentifiable than inBabcock& Wilcox(the employees)and found a violation had been committedby the remov-al of the pickets from in front ofthe Giantstore as theUnionhad not had a reasonable alternative basis. How-ever, theBoardin Fairmont Hotelstated that the sugges-tion inGiantthat where area standards picketing was in-volved,itwould be easier to establish the right to accessthan in cases of organizingactivity "isnot a mode ofanalysis contemplatedby theSupremeCourt."In thisregard,the Board noted that the rightsof theparties"will have varying degrees of strength depending on thefacts of the particular case."The Board also observedthat, "noteverySection7 right thatisassertedwill beequally compelling," andfactors thatmay affect the relative strength orweakness of a claim of Section 7 rights include, butare not limited to, the nature of the right asserted,the purposeforwhichit is being asserted,the em-ployer thatis the targetof the activity,the situs ofthe activity,the relationship of the situs to thetarget, the intended audienceof the activity, and,possibly,the manner in which the right is being assert-ed.[Emphasis added.]The Board then declared thatit is the Board's task first to weigh the relativestrength of each party's claim.If the propertyowner's claim is a strong one, while the Section 7right at issue is clearly a less compelling one, theproperty right will prevail. If the property right is atenuous one,and the Section 7 right is clearly morecompelling,then the Section 7 right will prevail.Only in those cases where the respective claims are rela-tively equal in strength will effective alternative meansofcommunicationbecome determinative,butseeMember Stephens'concurring opinion wherein he stateshe isnot ready to embrace an access right's test underwhich wewould bebarredfrominquiry into theavailability of reasonably effective alternative meansof communicationwiththe target and audienceunlesswe found that thepropertyrights at issuewere ofrelative equal strength with Section7 rightsimplicatedin the activityon the affectedproperty.Applying theguidelinesof theSupremeCourt as ar-ticulatedby theBoard in the recentFairmontcase andother relevant decisionauthority which will beherein-after cited,Iwill proceed to discuss whattype of activi-ty was involved.Initially, I find that the picketing andhandbilling conductedby the Unionwas organizationalin nature and was not area standards picketing. In sodoing, I have considered several factors.The GeneralCounsel did not demonstratethat thewages and benefitspaidby Employer Red Food toitsemployees werebelowthe standards in the area.Rather, the evidence ad-duced from the General Counsel's sole witness was thathe made no attempt to determine what the wages or ben-efits paid by Red Food to its employees were.Rather, hepicketed as ordered by his supervisor, Price, who, al-though sitting in the courtroom at the General Counsel'stable,was not asked to testify in this case.I find that thefailure to call Price as a witness warrants the inferencethat he would not have testified contrary to Eaker con-cerning the lack of investigation to determine whetherRed Food paid substandard wages and benefits to its em-ployees.At a minimum,Eaker's testimony stands unre-butted on the record and the General Counsel has thusfailed to prove the Union's area standards message wastruthful.Moreover,theRespondents introduced thelabor contract of at least one competitor in the areawhich contained wage rates below that paid by RedFood to its employees. The Charging Party's counselelicited testimony on cross-examination from Red Food'svice president,Bowen, that the wage contracts of an-other competitor of Red Food which accounted for asubstantialmarket share of the area were not presentedby Respondent Red Food at the hearing. However, theywere also not presented by the General Counsel or theCharging Party.The record as it stands thus shows thatthe Union proceeded to picket Red Food ostensibly aspart of an area standards campaign without any knowl-edge or investigation having been undertaken as towhether Red Food paid substandard wages and benefitsand there is evidence on the record that Red Food paidits employees higher wages and benefits than those paidby at least one other area grocery.SeeSheetMetalWorkers Local 3 (McCarthy Heating),253NLRB 330(1980);ElectricalWorkers Locals 211 and 334 (AtlanticCounty Improvement Authority),248 NLRB 168 (1980);Carpenters Local 1622 (Paul E. Iacono Structural Engi-neers),250 NLRB 416 (1980);Carpenters Local 745,178NLRB 684, enfd. 450 F.2d 1255 (9th Cir. 1971), wherethe Board found the unions were engaged in organiza-tional picketing under similar circumstances.Moreover,with respect to the Union's campaign todiscourage consumers from shopping at Red Food, theevidence presented at the hearing showed that the Unionspent in excess of $22,000 and reached a substantial audi-ence through its television and radio campaigns. Al-though these advertisementsby theUnion mentionedarea standards,they stressed the foreign nationality ofthe owners of Red Food and alleged loss of jobs causedby foreign-owned supermarkets although there was noevidence presentedby theGeneral Counsel that the em-ployees of Red Food were not American citizens or thatany loss of jobs was occurring. Moreover, there was noevidence of any coordinated ongoing national campaignconducted by the Union against foreign-owned super-markets in general but rather this campaign appearedlimited to the greater Knoxville area and was conductedagainst only two employers,Red Food and Lion Foodalthough InternationalRepresentativeEaker acknowl-edged that at least one other store which was foreignowned was not picketed as there was a union contractthere.Moreover, when Lion Food filed for injunctiverelief,the Union without explanation,withdrew its pick- 458DECISIONS OF THENATIONALLABOR RELATIONS BOARDets from that employer whereas it continued to picketRed Food for a period of about 3 months. Under all ofthese circumstances,I conclude that both the Union's al-leged area standards picketing and its campaign againstforeign-owned supermarkets were a pretext utilized tomask its true purpose of organizing Red Food's employ-ees withoutbeingsubjected to the proscriptions of Sec-tion8(b)(7)(C)prohibiting recognitional picketing by aunion in excess of 30 days if no petition for an electionhas been filed.The alleged area standards picketingwould have also afforded it more favorable treatment inthe balancing of interests test that the Board had previ-ously appeared to have accorded to area standards pick-eting over organizational picketing in theGiantcase.AsIconclude that the picketing was organizational innature, I also conclude that any picketing in excess of 30days without the filing of an election petition as occurredherein was not protected.I also have reviewed the facts of this case and the cita-tionsby theRespondents and conclude that the Union'sactivities in seeking the boycott by consumers of RedFood stores because of its foreign ownership were notprotected by Section 7 of the Act. At the outset, itshould be noted that while the Union and its membershave a free speech right to encourage consumers to re-frain from patronizing foreign-owned supermarkets, thereappears to be no Section 7 right to do so.In the instantcase,theGeneral Counsel did not undertake to provethat jobs were being lost as a result of the foreign owner-ship of grocery stores or that foreign nationals as op-posed to Americans were being employed by the for-eign-owned stores so as to effect a corresponding loss ofjob opportunities for American citizens.Rather, I findthat the foreign ownership campaign was selectively uti-lized as a vehicle to enhance the Union's organizationalcampaign to organize Red Food and Lion Food whileignoring another foreign-owned store where there wasalready a union contract.I note also in this regard thatthe targeting of grocery stores for this picketing was atleast in part done by the Union's local unions in the areaaccording to the testimony of Faker.In view of the above, I conclude that the picketingand leafletting of Red Food was organizational picketingrather than area standards picketing.I further concludethat the Union's appeal to nativistic prejudice was notprotected under Section 7 of the Act. Rather, I find theUnion's attempt to work economic harm upon Red Foodby encouraging consumers to boycott its stores becauseof its foreign ownership is inconsistent with the publicpolicy expressed by Congress in the Convention of Es-tablishment between France and the United States, 11U.S.T. 2398,encouraging mutual investment by citizensof each country in the country of the other. Moreover,theUnion's foreign-owned campaign appears to be atodds with at least the spirit of Title VII of the CivilRightsAct of1964 prohibiting discrimination because ofnational origin.I note also that the Board has expresseddisapproval of campaigns against others because of rea-sons such as race or national origin.SeeYKK (U.S.A.),Inc.,269 NLRB 82 (1984). Considering all of the above,I thus find that the General Counsel has failed to provethat the Union and its hired picketers had a Section 7right to engage in trespassory picketing on the privateproperty of Respondents to attempt to persuade custom-ers to boycott Red Food stores because of their foreignownership. I further find that this aspect of the Union'scampaign(foreign owned)was so enmeshed with theoverallorganizational campaignof the Union so as topreclude any Section 7 right of the Union to picket onRespondent'sproperty under the circumstances of thiscase.Assuming arguendo that the Union may have had aSection 7 right to picket on Respondents'premises, anypicketing in excessof 30 days (as occurred in this case)would not have been protected as the Union was prohib-ited from engaging in organizational activity in excess of30 days without the filing of a petition under Section8(b)(7)(C)of the Act. Moreover,assuming arguendo thatthe Union may have had a Section 7 right to picket onRespondents' property under the Act for the initial 30-day period such as to require a balancing of the Union'sinterestwith that of the property owners to prohibitthese activities on their private premises,I conclude thatthe Respondents'interest should prevail as a result of thepublic policy considerations discussed above, the eco-nomic harm potential to Red Food,and the interest ofthe other property owners, Premier and Corker, in RedFood's financial stability as a lessee of their property andas a result of the evidence of the Union's substantial abil-ity to effectively disseminate its message through televi-sion and radio as occurred in this case.Moreover, I con-clude that the Union had the opportunity to adequatelydisplay their signs on public property at each of thestores' locations although their effectiveness in leaflettingwas diminished as a result of the traffic congestion onthe public roads which adjoined the private property ofRespondents.I,accordingly, find that the General Counsel has failedto prove a prima facie case of a violation of Section8(a)(1) of the Act by the Respondents.Assuming ar-guendo that the General Counsel has proven a primafacie case of a Section 8(a)(1) violation,I find that it hasbeen rebutted by the preponderance of the evidence.On the above findings of fact and on the entire record,Imake the followingCONCLUSIONS OF LAW1.Respondents, The Red Food Stores, Inc., PremierInvestment Properties,Inc.,and Corker DevelopmentCorporation,are each employers engaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.TheRespondents did not violate Section 8(a)(1) ofthe Actas alleged. RED FOOD STORES459On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERThe complaintis dismissed.